WALLACE, Judge,
Concurring in result only.
I concur with the majority that Mr. Henderson failed to preserve for appellate review the issue of whether the evidence gathered from an iPad was obtained in violation of the Fourth Amendment prohibition against unreasonable searches and seizures. For this reason, I agree that Mr. Henderson’s judgment and sentences must be affirmed. In my view, because Mr. Henderson has failed to preserve any issue for review, it is unnecessary to reach *1098the various additional matters discussed in the per curiam opinion and in Judge Ca-sanueva’s concurring opinion.